Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was discussed in an interview with Joseph Zennamo on 14 March 2022 and confirmed as approved on 17 March 2022.

The application has been amended as follows: 

Claims
The claims are amended as follows:

2.(Currently Amended) The wafer mounting table according to Claim 1,
	Wherein a material of the ceramic substrate is included in a mesh space of the circular members.
6. (Currently Amended) A method of manufacturing [[a]] the wafer mounting table of claim 1, the method comprising:
(a) a step of digging a hole for placing a conductive section from one of surfaces of a ceramic pressure molded body in which a first electrode or its precursor is buried up to the first electrode or the precursor;

(c) a step of providing a second electrode or its precursor in the one of the surfaces of the ceramic pressure molded body to be parallel to the first electrode and in contact with the uppermost one of the metal mesh members; 
(d) a step of obtaining a laminated body by spreading ceramic powder on the one of the surfaces of the ceramic pressure molded body to cover the second electrode or the precursor, and performing pressure molding on the ceramic powder; and 
(e) a step of performing hot press calcination on the laminated body.
Election/Restrictions
Claims 1-5 as amended above are directed to an allowable product/apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 6, directed to the process of making or using an allowable product/apparatus, previously withdrawn from consideration as a result of a restriction requirement, claim 6 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 16 Aug 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, closest prior art of record (viz. Ishida (JP-2003163259-A) or Benjamin et al. (US 2017/0032935 A1) in view of Ito et al. (US 2018/0374679 A1)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “wherein the conductive section comprises a plurality of circular members, which are formed of a metal mesh, such that the circular members extend horizontally and are vertically stacked on one another, with each circular member being in electrical contact with an immediately adjacent circular member such that the plurality of circular members form a substantially cylindrical body that has a continuous vertical conductive path having a length between the first electrode and the second electrode, and the length of the continuous vertical conductive path of the conductive section is substantially equal to the vertical distance between the first electrode and the second electrode,” in the context of other limitations of the claim. See also Applicant’s remarks dated 14 Jan 2022 page 8-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716